Case 1:19-cr-O0009-CKK Document 58 Filed 12/05/19 Page 1 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

District of Columbia

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
GLEN OMER VIAU Case Number: 19-009-01 (CKK)
) USM Number: 35462-016
5 Preston Burton and Margaret P. Ammons
THE DEFENDANT: ae“
pleaded guilty to count(s) One (1) of the Superseding Information _ a FILE oe

C] pleaded nolo contendere to count(s)
which was accepted by the court.

C] was found guilty on count(s) DEC -5 2019

after a plea of not guilty. . Clerk, U.S. District and
Bankruptcy Courts
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC § 641 Misdemeanor Conveyance of Government Money, Property, 3/26/2018 1
or Records to Defendant's Use and to the Use of Others

Without Authority

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

Coun(s) 1 of the Indictment &! is [Jare dismissed on the motion of the United States.

 

__ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence.
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid’ If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

12/2/2019

Date of Imposition of Judgment

__ (Ms \\ Sa Kb

Signature of Judge '

Colleen Kollar-Kotelly, United States District Judge
Name and Title of Judge

 

Dee

6 R917
Date /

 
Case 1:19-cr-O0009-CKK Document 58 Filed 12/05/19 Page 2 of 7

AO 245B (Rev 09/19) Judgment in Criminal Case

Sheet 2 — Imprisonment

Judgment — Page 2 of

DEFENDANT: GLEN OMER VIAU
CASE NUMBER: 19-009-01 (CKK)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
Time Served on Count One (1) of the Superseding !nformation.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
L) at OO am. [] p.m. on
C) as notified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C before 2 p.m. on

 

(as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to

 

 

___, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-O0009-CKK Document 58 Filed 12/05/19 Page 3 of 7

AO 245B (Rev 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of 5
DEFENDANT: GLEN OMER VIAU
CASE NUMBER: 19-009-01 (CKK)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

No Supervised release imposed.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4, CJ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5. .] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. C] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:19-cr-O0009-CKK Document 58 Filed 12/05/19 Page 4 of 7

AO 245B (Rev 09/19) Judgment tn a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment Page _ 4 of 5

DEFENDANT: GLEN OMER VIAU
CASE NUMBER: 19-009-01 (CKK)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 25.00 $ 0.00 $ 25,000.00 $ 0.00 $ 0.00
[J] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
(] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(] the interest requirement is waived forthe [ fine [7 restitution.

[] the interest requirement for the (1 fine (] restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Case 1:19-cr-Q0009-CKK Document 58 Filed 12/05/19 Page 5 of 7
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 5 of 5
DEFENDANT: GLEN OMER VIAU
CASE NUMBER: 19-009-01 (CKK)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Wi Lumpsumpaymentof$ 25,025.00 _ __ due immediately, balance due

[C] not later than , or
[1] inaccordancewith 1] C, [J D, (OO E,or M1 F below; or

B [1 Payment to begin immediately (may be combined with (CIC, LJ D,or ()F below); or
C ) Paymentinequal e.g, weekly, monthly, quarterly) installments of $ over a period of
___ fe.g., months or years), to commence ; fe.g., 30 or 60 days) after the date of this judgment; or
D (2) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e g.. 30 or 60 days} after release from imprisonment to a

term of supervision; or

E  ([ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F WM Special instructions regarding the payment of criminal monetary penalties:

The Court waives any interest or penalties that may accrue on the balance .The financial obligations are
immediately payable to the Clerk of the Court for the U.S. District Court, 333 Constitution Ave NW, Washington,
DC 20001.Within 30 days of any change of address, you shall notify the Clerk of the Court of the change until such
time as the financial obligation is paid in full. See the attached Order for further details.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. Ail criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

(1 Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

(J The defendant shall pay the cost of prosecution.
C]_ The defendant shall pay the following court cost(s):

[]_ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, @) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
Case 1:19-cr-O0009-CKK Document 58 Filed 12/05/19 Page 6 of 7
Case 1:19-cr-00009-CKK Document 57 Filed 12/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA
v. : Case No. 1:19-cr-00009 (CKK)

GLEN OMER VIAU,

Defendant. |

 

ORDER

The Court imposed a sentence on Defendant Glen Omer Viau this 2d day of December
2019, including a criminal! fine of $25,000 and a $25 special assessment.

Defendant Viau deposited with the Clerk of the Court on January 15, 2019, a cash bond of
$50,000. The Court, having imposed sentence upon Defendant Viau, hereby ORDERS the Clerk
of the Court to apply $25,000.00 of that bond in full payment of Defendant Viau’s criminal fine
and $25.00 of that bond in full payment of Defendant Viau’s special assessment.

The Court further ORDERS that the remaining funds in the amount of $24,975.00 be
refunded to Defendant Viau as soon as practicable. With the permission of Defendant Viau,
counsel for Defendant Viau is authorized to retrieve any refund check on behalf of Defendant

Viau.

Dated this DS day of Decemte, 2019
— \
d

The Honorable Colleen Kollar-Kotelly
United States District Court

for the District of Columbia

mv)
 

Case 1:19-cr-O0009-CKK Document 58 Filed 12/05/19 Page 7 of 7
Case 1:19-cr-O0009-CKK Document 57 Filed 12/02/19 Page 2 of 2

LOCAL CRIMINAL RULE 47(h) APPENDIX

Pursuant to Local Criminal Rule 47(h), Defendant Glen Viau hereby appends to the proposed
order a list of names and addresses of persons entitled to be notified of the entry of the order:

Jeffrey Pearlman, Assistant United States Attorney
Jolie Zimmerman, Assistant United States Attorney
United States Attorney’s Office

for the District of Columbia

555 4th St., N.W.,

Washington, D.C. 20530

Preston Burton

Paige Ammons

Buckley LLP

2001 M St., N.W.

Suite 500

Washington, D.C. 20036

Clerk of the Court

U.S. District Court for the District of Columbia
300 Constitution Avenue, N.W.

Washington, DC -
